        Case 1:20-cv-00896-GWC Document 33-3 Filed 11/05/20 Page 1 of 1


                               CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2020, I electronically filed the foregoing MOTION

TO CONSOLIDATE AND BRIEF IN SUPPORT with the Clerk of Court using the CM/ECF

system which will automatically send email notification of such filing to the following attorneys

of record:

 Buffalo Xerographix Inc. et al.                 Hutch & Assocs., Inc. et al.
 v. The Hartford Ins. Grp. et al.,               v. Erie Ins. Co. of N.Y. et al.,
 (W.D.N.Y. Index No. 1:20-cv-00520)              (W.D.N.Y. Index No. 1:20-cv-00896)
 Charles A. Michael, Esq.                        Adam J. Kaiser, Esq.
 Christopher M. Paparella, Esq.                  Kristin A. Shepard, Esq.
 Meghan Newcomer, Esq.                           Tiffany L. Powers, Esq.
 Sarah D. Gordon, Esq.                           Attorneys for Defendants
 Attorneys for Defendants                        Alston & Bird LLP
 Steptoe & Johnson LLP                           90 Park Avenue
 1114 Avenue of the Americas, 35th Floor         New York, NY 10016
 New York, New York 10036                        adam.kaiser@alston.com
 cmichael@steptoe.com                            Kristin.shepard@alston.com
 cpaparella@steptoe.com                          tiffany.powers@alston.com
 mnewcomer@steptoe.com
 sgordon@steptoe.com
 Eugene Welch, Esq.                              Roy A. Mura, Esq.
 Matthew E. Mitchell, Esq.                       Scott D. Mancuso, Esq.
 Attorneys for Defendants                        Attorneys for Defendants
 Tully Rinckey, PLLC                             930 Rand Building
 400 Linden Oaks, Suite 110                      14 Lafayette Square
 Rochester, NY 14625                             Buffalo, NY 14203
 ewelch@tullylegal.com                           roy.mura@muralaw.com
 mmitchell@tullylegal.com                        scott.mancuso@muralaw.com

This 5th day of November, 2020.

                                     DUKE HOLZMAN PHOTIADIS & GRESENS LLP

                                             /s/ Steven W. Klutkowski
                                     By:    ________________________________
                                            Charles C. Ritter, Jr.
                                            Steven W. Klutkowski
                                            Christopher M. Berloth
                                            Attorneys for Plaintiffs
                                            701 Seneca Street, Suite 750
                                            Buffalo, New York 14210
                                            critter@dhpglaw.com
                                            sklutkowski@dhpglaw.com
                                            cberloth@dhpglaw.com
